PER CURIAM.
The hearing of these writs of error was advanced, because we were given to understand that an important question was to be raised concerning the constitutional right of the President to make certain regulations under section 12 of the Act of May 18, 1917, c. IS, 40 Slat. 82. At the argument, however, the question was abandoned, and an examination of the record discloses no oilier point that needs discussion. Edward Banks and his wife were indicted and convicted for furnishing liquor to soldiers in uniform, and in each case there was direct and positive testimony connecting the defendant with the charge. The verdicts are therefore beyond our power.
Each judgment is affirmed.